Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “surface feature” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The phrase of “to separate liquid from a liquid/gas mixture in a low gravity environment” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
Examiner has reviewed applicant’s instant specification; however, there is no definition of such terminology as follows: “channel”.  Thus, one ordinary skill in the art before the effective filing date of the invention would look these terms in the dictionary. 
The word of “channel” is defined as “a path along which information in the form of an electrical signal passes”.  (see dictionary in Channel Definition & Meaning - Merriam-Webster).  In this view, the “channel” has interpreted as a “passage” or “flowpath”.  Therefore, there are multiple helical passages (flowpaths) in a cyclonic separator and at least one of helical passages has a ‘capillary’ (size of flowpath) channel.
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
The phrase of “at least one surface feature to limit bubble formation within the chamber” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “surface feature” coupled with functional language “limit bubble formation within the chamber” without reciting sufficient structure to achieve the function. Furthermore, the non-structural term is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Election/Restrictions
Applicant’s election without traverse of Group I, Species E, claims 1-9, in the reply filed on 10/31/22 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Finn, III (US 4363641; hereinafter Finn).
As regarding claim 1, Finn discloses the claimed invention for an apparatus to separate liquid from a liquid/gas mixture in a low gravity environment, the apparatus comprising: a chamber (10) having a capillary channel (spiral flows at the perimeter of body portion 10) around a perimeter of the chamber; a liquid/gas inlet (14) to the chamber; a liquid outlet (16) from the chamber, the liquid outlet being positioned at the perimeter of the chamber to remove liquid from the capillary channel; a gas outlet (12) from the chamber, the gas outlet being positioned away from the perimeter in the chamber to remove gas from the chamber.
As regarding claim 2, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention for wherein one of the liquid/gas mixture, the liquid, and the gas is provided under ambient pressure of the low gravity environment, and the other two of the liquid/gas mixture, the liquid, and the gas is provided under pressure conditions that are increased or decreased relative to ambient pressure of the low gravity environment.  Regarding limitations recited in claim 2 which are directed to a manner of operating disclosed apparatus, it is noted that neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim.  Said limitations do not differentiate apparatus claims from prior art.  See MPEP § 2114 and 2115.  Further, it has been held that process limitations do not have patentable weight in an apparatus claim.  See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states “Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.”
As regarding claim 4, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention for wherein the liquid/gas inlet (14) is positioned on an opposite side of the chamber from the liquid outlet (16 of fig. 1).
As regarding claim 9, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention for at least one surface feature (fig. 1) provided in a surface exposed within the chamber (10), the at least one surface feature to limit bubble formation within the chamber.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 3 and 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Finn, III (US 4363641; hereinafter Finn).
As regarding claim 3, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention except for wherein the liquid/gas mixture is pumped into the chamber, and the liquid is pumped out of the chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the liquid/gas mixture is pumped into the chamber, and the liquid is pumped out of the chamber in order to provide fluid flow in the apparatus, since it was known in the art as shown in (FR 2591675; pumps 5 and 11 in relation to cyclone 7).
As regarding claim 5, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention except for wherein the chamber has a disc shape.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the chamber has a disc shape in order to enhance apparatus performance, since it was known in the art as shown in Mendez et al (US 20190176057; hereinafter Mendez; bottom disc shape).
As regarding claim 6, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention except for a controller and at least one sensor, the at least one sensor to detect liquid at the liquid outlet and generate a sensor signal, and the controller to control flow of liquid out of the liquid outlet based on the sensor signal.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a controller and at least one sensor, the at least one sensor to detect liquid at the liquid outlet and generate a sensor signal, and the controller to control flow of liquid out of the liquid outlet based on the sensor signal in order to enhance apparatus performance, since it was known in the art as shown in CN 108030633 (cyclone 21, liquid sensor 29 and controlling device communicates with valve 27a at outlet port 23).
As regarding claim 7, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention except for a cooling device operable to reduce a temperature of a portion of the apparatus that defines the chamber to condense vapors and control a humidity or dew point of the gas leaving the chamber.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a cooling device operable to reduce a temperature of a portion of the apparatus that defines the chamber to condense vapors and control a humidity or dew point of the gas leaving the chamber in order to enhance apparatus performance, since it was known in the art as shown in Lee (US 20050109209; 740).
As regarding claim 8, Finn discloses all of limitations as set forth above.  Finn discloses the claimed invention except for at least one pressure sensor to determine a pressure condition in the liquid/gas inlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a controller and at least one sensor, the at least one sensor to detect liquid at the liquid outlet and generate a sensor signal, and the controller to control flow of liquid out of the liquid outlet based on the sensor signal in order to enhance apparatus performance, since it was known in the art as shown in Alejandre et al (US 20200368658; hereinafter Alejandre; pressure sensor 106 for inlet 108 of cyclonic separator 102).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773